Order entered February 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00134-CR

                               RAMON MILLER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-16131-Q

                                          ORDER
       The Court has before it appellant’s motion to establish a new timetable for the appeal.

Appellant asserts that although his motion for new trial was filed on September 9, 2013 and his

notice of appeal was filed on October 2, 2013, the notice of appeal was not forwarded to this

Court until counsel was appointed on January 30, 2015. We GRANT appellant’s motion as

follows.

       We ORDER the Dallas County District Clerk to file the clerk’s record within

TWENTY-ONE DAYS of the date of this order.

       We ORDER court reporter Marissa Garza, formerly of the 204th Judicial District Court,

to file the reporter’s record within FORTY-FIVE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk; Marissa Garza, official court reporter, County Criminal

Court No. 4; and to counsel for all parties.

                                                  /s/     ADA BROWN
                                                          JUSTICE